NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 RENE TORRES FLORES; ELSA                         No. 07-73506
 GUILLERMINA TORRES; et al.,
                                                  Agency Nos. A095-309-347
               Petitioners,                                   A095-309-348
                                                              A095-309-349
   v.                                                         A095-309-350

 ERIC H. HOLDER Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Rene Torres Flores, his wife, Elsa Guillermina Torres, and their two minor

children, natives and citizens of Mexico, petition pro se for review of an order of

the Board of Immigration Appeals (“BIA”) denying their motion to reopen

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d 777,

782 (9th Cir. 2003), and we deny the petition for review.

       The BIA did not abuse its discretion by denying Torres Flores’ motion to

reopen because the BIA considered the evidence he submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s

denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or

contrary to law.”).

       PETITION FOR REVIEW DENIED.




AR/Research                                 2                                        07-73506